Citation Nr: 1042812	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for gastrointestinal 
reflux disease (GERD) and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bronchitis and, 
if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability of 
the right knee and, if so, whether service connection is 
warranted.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a disability of 
the left knee and, if so, whether service connection is 
warranted.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
hysterectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 
1986. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the RO in 
Wichita, Kansas, which declined to reopen the claims at issue. 

In March 2010, the Veteran testified at a Board hearing before 
the undersigned in Washington, DC.  A transcript of the hearing 
has been associated with the claims file.

The claims for service connection for GERD, bronchitis, and 
disabilities of the right and left knees are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 2005 rating decision declined to reopen the 
Veteran's claim for GERD; the Veteran was properly notified of 
the adverse outcome and her appellate rights in a July 2005 
letter; she did not file a timely substantive appeal. 

2.  Additional evidence received since the June 2005 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for GERD. 

3.  The April 2007 rating decision declined to reopen the 
Veteran's claim for bronchitis; the Veteran was properly notified 
of the adverse outcome and her appellate rights in an April 2007 
letter; she did not file a timely notice of disagreement (NOD). 

4.  Additional evidence received since the April 2007 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for bronchitis. 

5.  The April 2007 rating decision declined to reopen the 
Veteran's claim for a disability of the right knee; the Veteran 
was properly notified of the adverse outcome and her appellate 
rights in an April 2007 letter; she did not file a timely NOD.

6.  Additional evidence received since the April 2007 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for a disability of the right knee. 

7.  The April 2007 rating decision declined to reopen the 
Veteran's claim for a disability of the left knee; the Veteran 
was properly notified of the adverse outcome and her appellate 
rights in an April 2007 letter; she did not file a timely NOD.

8.  Additional evidence received since the April 2007 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for a disability of the left knee. 

9.  At the March 2010 Board hearing, the Veteran withdrew her 
petition to reopen the claim of entitlement to service connection 
for residuals of a hysterectomy. 


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, denying a petition to reopen a 
claim for service connection for GERD, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted for the claim of 
entitlement to service connection for GERD; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  The April 2007 rating decision, denying a petition to reopen 
a claim for service connection for bronchitis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence has been submitted for the claim of 
entitlement to service connection for bronchitis; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

5.  The April 2007 rating decision, denying a petition to reopen 
a claim of service connection for a disability of the right knee, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

6.  New and material evidence has been submitted for the claim of 
entitlement to service connection for a disability of the right 
knee; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

7.  The April 2007 rating decision, denying a petition to reopen 
a claim of service connection for a disability of the left knee, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

8.   New and material evidence has been submitted for the claim 
of entitlement to service connection for a disability of the left 
knee; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

9.  The criteria for withdrawal of a substantive appeal with 
regard to reopening a service connection claim for residuals of a 
hysterectomy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petitions to reopen the claims for service 
connection for GERD, bronchitis, and disabilities of the 
bilateral knees have been reopened, as discussed below.  The 
Veteran has withdrawn her petition to reopen the claim for 
service connection for residuals of a hysterectomy.  Accordingly, 
the Board finds that any error related to the VCAA on these 
issues is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

II. New and Material Evidence

The Veteran initially filed for service connection for GERD, 
bronchitis, and disabilities of the bilateral knees in April 
2003.  The RO denied these claims in an August 2003 rating 
decision.  The Veteran was notified of this decision and her 
appellate rights in a September 2003 letter.  She did not appeal 
the decision.  Consequently, the decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).  Thereafter, the Veteran sought to reopen her claim of 
entitlement to service connection for GERD most recently in June 
2005.  The petition to reopen was denied in a June 2005 rating 
decision and the Veteran was informed of her appellate rights in 
a July 2005 letter.  In September 2005, she filed a timely NOD in 
response to this decision and a December 2005 statement of the 
case (SOC) was duly issued.  However, the Veteran did not perfect 
her appeal by filing a substantive appeal (such as a VA Form 9) 
and therefore this decision became final.  See id.  The Veteran's 
petitions to reopen her claims for service connection for 
bronchitis and disabilities of the bilateral knees were most 
recently denied in an April 2007 rating decision.  The Veteran 
was informed of this decision and her appellate rights in an 
April 2007 letter.  She did not appeal this decision and 
therefore it became final.  See id.  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously 
and finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  "New 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  A claimant's assertions of medical causation or 
diagnosis often do not constitute competent evidence, as lay 
persons without the appropriate medical expertise are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's petitions to reopen her claims for service 
connection for GERD, bronchitis, and disabilities of the right 
and left knees were denied in the June 2005 and April 2007 rating 
decisions because the RO found that these disabilities were not 
incurred in or related to service.  The evidence of record at the 
time of these rating decisions consisted of the Veteran's service 
treatment records and post-service treatment records as well as 
statements made by the Veteran. 
 
Since the June 2005 and April 2007 rating decisions were issued, 
the Veteran submitted a December 2008 private medical evaluation 
from Dr. Bash.  In the evaluation report, the doctor stated that 
he had reviewed the Veteran's service treatment records and post 
service medical records and had also interviewed the Veteran.  
With respect to the Veteran's GERD, the doctor noted that the 
Veteran had gastric distress while in service and was prescribed 
Pepto Bismol.  He opined that the Veteran's GERD was due to her 
gastric distress in service as the two processes often occur 
simultaneously.  With respect to the Veteran's bronchitis, the 
doctor noted that the Veteran had bronchitis in service.  He 
opined that the Veteran's current respiratory disorders were 
caused by her military service because bronchial infections and 
scarring are caused by bronchitis and once the bronchi are 
scarred and dilated they are susceptible to recurrent infections.  
With respect to the Veteran's right knee disability, the doctor 
noted that the Veteran had a right knee injury during service and 
a March 2005 private magnetic resonance imaging (MRI) report 
showed a meniscus tear.  As there was no other plausible etiology 
of the Veteran's right knee disability, the doctor found that it 
was caused by the Veteran's military service.  With respect to 
the Veteran's left knee disability, the doctor noted that the 
Veteran had a left knee injury in service which resulted in 
several medical visits and profiles.  He further noted that a 
March 2005 private MRI report showed a meniscus tear in the left 
knee.  Therefore, as there was no other plausible etiology of the 
Veteran's left knee disability, the doctor opined that it was 
caused by the Veteran's military service.  

The Board finds that the December 2008 private medical evaluation 
constitutes new and material evidence.  At the time of the June 
2005 and April 2007 rating decisions, there was no competent 
medical opinion of record stating that there was a link between 
the disabilities at issue and the Veteran's service.  Thus, this 
evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claims, namely whether there is a 
nexus between the Veteran's GERD, bronchitis, and disabilities of 
the bilateral knees and her period of service. 

Accordingly, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for GERD, bronchitis, and disabilities of the right 
and left knees.  The petitions to reopen are granted.  See 38 
C.F.R. § 3.156(a).

III. Withdrawal of Claim

At the March 2010 Board hearing, the Veteran stated that she 
wished to withdraw her petition to reopen a claim for service 
connection for residuals of a hysterectomy. 

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board issues a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 
9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending, and is 
not viable).  After an appeal is transferred to the Board, an 
appeal withdrawal is effective the date it is received by the 
Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in 
writing and must include the name of the Veteran, the applicable 
claim number, and a statement that the appeal is withdrawn.  Id.  

Here, because there is a transcript of the March 2010 Board 
hearing, the Veteran's request for a withdrawal at the hearing is 
in writing.  The transcript also includes the Veteran's name and 
claim number.  As of the March 2010 hearing, the Board had not 
yet issued a final decision on this claim.  Therefore, the 
Veteran's withdrawal of this claim is valid.  See id.  

When pending appeals are withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed.  Consequently, 
in such an instance, dismissal of the pending appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's 
petition to reopen a claim for service connection for residuals 
of a hysterectomy is not appropriate and the appeal should be 
dismissed.  Id.   


ORDER

New and material evidence has been received to reopen the claim 
of service connection for GERD; the appeal is granted to this 
extent only.  

New and material evidence has been received to reopen the claim 
of service connection for bronchitis; the appeal is granted to 
this extent only.  

New and material evidence has been received to reopen the claim 
of service connection for a disability of the right knee; the 
appeal is granted to this extent only.  

New and material evidence has been received to reopen the claim 
of service connection for a disability of the left knee; the 
appeal is granted to this extent only.  

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
residuals of a hysterectomy is dismissed. 


REMAND

The Veteran claims entitlement to service connection for GERD, 
bronchitis, and disabilities of the right and left knees.  For 
the following reasons, the Board finds that further development 
is warranted to ensure a full record before these claims can be 
properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist the claimant in developing a claim for VA benefits.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

With respect to the Veteran's claim for GERD, an August 1985 
service treatment record reflects that the Veteran was taking 
Pepto-Bismol which, according to the December 2008 private 
medical evaluation by Dr. Bash, is indicative that the Veteran 
was experiencing gastric distress.  Further, in the Veteran's 
December 1986 separation examination report, she indicated having 
a history of frequent indigestion.  The Veteran's current VA 
treatment records reflect a diagnosis of GERD in October 2005.  
The December 2008 private medical opinion states that the 
Veteran's GERD is related to the gastric distress she experienced 
in service.  Thus, the Board finds that there is evidence of a 
current disability, an in-service disease, injury, or event, and 
an indication supported by competent medical evidence that the 
Veteran's current gastrointestinal problems are related to 
service.  Finally, there is insufficient evidence to decide this 
claim as the Board is not competent to substitute its own opinion 
regarding medical issues for that of a medical expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, 
the elements of McLendon are met and a VA examination is 
warranted.  

With respect to the Veteran's claim for bronchitis, a March 1984 
service treatment record reflects a diagnosis of bronchitis.  In 
an April 2005 service treatment record, the Veteran reported that 
her chest felt sore when coughing and that she experienced 
shortness of breath with activity.  The Veteran was diagnosed 
with bronchitis and a respiratory infection.  The Veteran's VA 
treatment records show that she was diagnosed with chronic 
obstructive pulmonary disease (COPD) in October 2005 and was 
treated for bronchitis in January 2008.  In the December 2008 
private evaluation report, Dr. Bash stated that the Veteran's 
current respiratory problems were related to her military service 
because the Veteran had episodes of bronchitis during service and 
bronchitis is known to cause lung infections and scarring which 
would predispose her to future lung problems.  Thus, the Board 
finds that there is evidence of a current disability, an in-
service disease, injury, or event, and an indication supported by 
competent medical evidence that the Veteran's current respiratory 
problems are related to service.  Finally, there is insufficient 
evidence to decide this claim as the Board is not competent to 
substitute its own opinion regarding medical issues for that of a 
medical expert.  See Colvin v. Derwinski, 1 Vet. App. at 175.  
Accordingly, the elements of McLendon are met and a VA 
examination is warranted.  

With respect to the Veteran's claim for a right knee disability, 
the Veteran's service treatment records reflect that in February 
1985 she reported a one-year history of pain in the right knee 
which started after she fell during basic training.  It was noted 
that she had a bump in the right knee.  She was diagnosed with 
Osgood-Schlatter's disease and put on profile for two weeks.  At 
the March 2010 Board hearing, the Veteran stated that she has 
experienced pain in her right knee ever since her period of 
service but did not seek treatment right away as she did not have 
medical insurance.  A March 2005 private MRI report revealed a 
meniscus tear in the right knee.  In the December 2008 private 
evaluation report, the doctor stated that the Veteran's right 
knee disability was related to service because of the in-service 
injury and because there was no other plausible etiology of this 
disability.  Thus, the Board finds that there is evidence of a 
current disability, an in-service disease, injury, or event, and 
an indication supported by competent medical evidence that the 
Veteran's current right knee disability is related to service.  
Finally, there is insufficient evidence to decide this claim as 
the Board is not competent to substitute its own opinion 
regarding medical issues for that of a medical expert.  See 
Colvin v. Derwinski, 1 Vet. App. at 175.  Accordingly, the 
elements of McLendon are met and a VA examination is warranted.  

With respect to the Veteran's claim for a left knee disability, 
in a January 1985 service treatment record it was noted that she 
had a bump on her left knee which had been present for one year.  
She was diagnosed with a possible cyst.  In February 1985 she 
reported pain in her left knee which had been present for one 
year after she fell in basic training.  It was noted that she had 
a bump in the left knee.  She was diagnosed with Osgood-
Schlatter's disease and put on profile for two weeks.  In a June 
1986 service treatment record, the Veteran reported proximal left 
leg pain that had been present for one and a half years after 
prolonged marching.  It was noted that the Veteran had a 
moderately severe contusion to the same area two years earlier.  
The Veteran was diagnosed with pes anserine bursitis.  In July 
1986 the Veteran reported recurrent swelling of the medial left 
knee with soreness after running.  An August 1986 service 
treatment record reflects that the Veteran again reported left 
knee pain and was diagnosed with mild recurrent pes anserine 
bursitis.  She put on medical profile for ten days.  The 
Veteran's December 1986 separation examination reflects a 
diagnosis of bursitis of the left leg.  After service, a March 
2005 private MRI report showed a possible meniscus tear, an 
osteochondral defect, and multi-locular cysts likely related to 
posttraumatic or degenerative changes.  The December 2008 private 
medical evaluation report reflects that the Veteran's left knee 
disability was related to her military service because of the in-
service injury and follow-up complaints and the March 2005 MRI 
showing a meniscus tear in conjunction with the fact that there 
was no other plausible etiology of this disability.  
Thus, the Board finds that there is evidence of a current 
disability, an in-service disease, injury, or event, and an 
indication supported by competent medical evidence that the 
Veteran's current right knee disability is related to service.  
Finally, there is insufficient evidence to decide this claim as 
the Board is not competent to substitute its own opinion 
regarding medical issues for that of a medical expert.  See 
Colvin v. Derwinski, 1 Vet. App. at 175.  Accordingly, the 
elements of McLendon are met and a VA examination is warranted.  
 
On remand, the agency of original jurisdiction (AOJ) should also 
obtain the Veteran's recent VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's VA 
treatment records from the Veterans Affairs 
Medical Center (VAMC) in Philadelphia from 
2009 to the present. 

2.  The AOJ should schedule the Veteran for 
an examination to determine the nature and 
etiology of her gastrointestinal disorder, to 
include GERD.  The entire claims file and a 
copy of this REMAND must be made available to 
the examiner prior to the examination.  The 
examiner must note in the examination report 
that the evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
gastrointestinal disorder, to include GERD, 
is at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a result 
of active military service, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  In this 
regard, the examiner should take into 
account, among other evidence of record, the 
March 1980 private treatment record 
reflecting that the Veteran was diagnosed 
with chronic cholecystitis and underwent a 
cholecystectomy and operative cholangiogram 
with complete relief of GI symptoms; the 
August 1985 service treatment record 
reflecting that the Veteran was taking Pepto-
Bismol; the Veteran's December 1986 
separation examination report indicating a 
history of frequent indigestion; and the 
December 2008 private medical evaluation 
reflecting that the Veteran's GERD is related 
to the gastric distress she experienced in 
service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

3.  The AOJ should schedule the Veteran for 
an examination to determine the nature and 
etiology of her respiratory disorder, to 
include bronchitis and COPD.  The entire 
claims file and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the 
claims file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
respiratory disorder, to include bronchitis 
and COPD, is at least as likely as not (i.e., 
to at least a 50:50 degree of probability) a 
result of active military service, or whether 
such a relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  In this 
regard, the examiner should take into account 
the Veteran's diagnoses of bronchitis in 
service, the October 2005 VA treatment record 
reflecting a diagnosis of COPD, and the 
December 2008 private medical evaluation 
report reflecting that the Veteran's current 
respiratory disorder was caused by her 
military service. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

4.  The AOJ should schedule the Veteran for 
an examination to determine the nature and 
etiology of her disabilities of the left and 
right knees.  The entire claims file and a 
copy of this REMAND must be made available to 
the examiner prior to the examination.  The 
examiner must note in the examination report 
that the evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's bilateral 
knee disabilities are at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  Separate opinions should be 
provided for the Veteran's left and right 
knees.  In this regard, the examiner should 
take into account the Veteran's in-service 
treatment for bilateral knee pain, the March 
2005 private MRI's, and the December 2008 
private evaluation report reflecting that the 
Veteran's bilateral knee disabilities were 
caused by active service. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

5.  After the above development is completed, 
and any other development that may be 
warranted based on additional evidence 
received, the AOJ should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop these claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


